Title: To Thomas Jefferson from John Somarsall, 7 December 1805
From: Somarsall, John
To: Jefferson, Thomas


                  
                     May It please your Excellency
                     
                     Washington City Decr. 7th. 1805
                  
                  If you will be rememberd I was some few years agoe Strongly recomended to you By the Honorable Judge Stuart to repair your Clocks at Montecella from which recomendation I rode from Harrisonburgh to your house where I experienced the utmost politeness & Hospitallity, to Strengthen your Excellancys mind on the subject you Where Pleased to show me two Bells you Gott from China—I have Other recomendations with me at this time tho of a Masoniac Nature—Since the time I attended your Excellency at Montecella I have been Verging into the Deepest Vale of Misfortune & Distress Brought on By a Variety of the cruel Vissitudes of Life & a large and Long portion of Sickness, & am at this present with a Large family labouring under all the frowns of fortune—under these Circumstances Permitt me to Offer your Excellancy the tender of a Valueable Diamond Ring (the last Present of a Dear & tender friend & which nothing but dire Necessity could prevail on me to part with) the Ring is Very ancient & has Nine Excellent Diamond of the first Water which I shall be proud & happy to lett your Excellency have at what your Excellency in your wisdom shall think fitt to give
                   & am your Excellencys Mo Obet. Sert.
                  
                     John Somarsall
                     
                     Now waiting at your Door
                  
               